Citation Nr: 1105334	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-17 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dublin, Georgia


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses 
incurred from August 30, 2006 through September 7, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 
1968.
This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2006 determination of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Dublin, Georgia.

A statement from the Veteran, received by VA in September 2007, 
reflects that the Veteran was withdrawing his request for a Board 
hearing.  Accordingly, the Board considers the Veteran's request 
for a hearing to be withdrawn and will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. § 20.704 
(9d), (e) (2010).


FINDINGS OF FACT

1.  The Veteran is service connected for coronary artery disease, 
to include hypertension, evaluated as 100 percent disabling.

2.  The record reflects that a VA medical center (VAMC) was 
available for the Veteran's treatment from August 30, 2006 
through September 7, 2006, and that he left the VAMC against 
medical advice on August 29, 2006.

3.  The record reflects that after he left the VAMC against 
medical advice, the Veteran was informed that he should return to 
the VAMC.

4.  The Veteran presented to a private hospital, P. P. Memorial 
Hospital, on August 30, 2006 with chest pain and requested a 
coronary artery bypass graft (CABG).


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of 
unauthorized private medical treatment incurred from August 30, 
2006 through September 7, 2006, are not met.  38 U.S.C.A. §§ 
1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 
17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, and 3.159 (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In VA correspondence dated in December 2006, VA notified the 
Veteran that he would need to submit evidence tending to show 
that he was justified in asking VA to reimburse him for expenses 
incurred at the private medical facility.  The notice also 
informed him of his and VA's duties to obtain evidence.  The 
correspondence did not provide notice to the Veteran of all of 
the specific elements necessary for payment under U.S.C.A. § 1725 
or § 1728 prior to the denial of his claim.  The Board, however, 
finds no prejudice to the Veteran in this regard, as the evidence 
reflects that the Veteran had actual knowledge of the elements 
for reimbursement under § 1728.  The requirements for 
reimbursement under § 1728 were sent to the Veteran in November 
2006, by way of courtesy copy of a denial letter.  Thereafter, 
the Veteran's claim was readjudicated.  With regard to § 1725, 
the Board notes that because the Veteran is service connected for 
disabilities, evaluated as 100 percent disabling, he is eligible 
for consideration under § 1728; therefore, he is ineligible for 
consideration under §1725.  Thus, a lack of notice as to the 
criteria of § 1725 is not prejudicial to the Veteran.  See 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 
2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been served.").  
In order for the court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  The Board 
also notes that the Veteran is represented by an accredited 
service organization during his appeal.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006). 

Duty to assist

With regard to the duty to assist, the claims file contains VA 
and private hospitalization records for the pertinent time 
period, and the statements of the Veteran.  The Board has 
carefully reviewed the statements and records and concludes that 
there is no outstanding evidence with respect to the Veteran's 
claim which VA has a duty to obtain.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  

Legal criteria 

Congress has authorized the reimbursement of costs for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 
2002).



38 U.S.C.A. § 1728(a)

Section 1728(a), Title 38, United States Code, provides that VA 
may pay or reimburse Veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were rendered 
in a medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a Veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a service-
connected disability, (C) for any disability of a Veteran who has 
a total disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities were 
not feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical. 38 
C.F.R. § 17.120.  All three of these statutory requirements must 
be met before payment may be authorized.  Hayes v. Brown, 6 Vet. 
App. 66, 68 (1993).
With respect to whether or not an emergency existed, 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120 do not provide a definition of when 
an emergency exists.  An emergency has been noted to be "a 
sudden, generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994) (citing Webster's New World Dictionary, Third 
College Edition 444 (1988)).

38 U.S.C.A. § 1725, Veterans Millennium Health Care and Benefits 
Act

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those Veterans who are 
active Department health-care participants who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-17.1008 (2010).

To be eligible for reimbursement under this authority the Veteran 
has to satisfy all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d)	 The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the Veteran becomes 
stabilized);

(e)	At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)	The Veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)	The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if 
the Veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the Veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g. failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment);

(h)	If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i)	The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).

Analysis

The Veteran is seeking reimbursement for treatment he received 
from August 30, 2006 through September 7, 2006 at P. P. Memorial 
Hospital.  The evidence of record reflects that the Veteran is 
service connected for numerous disabilities, to include coronary 
artery disease evaluated as 100 percent disabling.  Therefore, 
the Board will consider the Veteran's claim under § 1728.  
Because the Veteran is eligible for consideration under § 1728; 
he is ineligible for consideration under §1725.

As noted above, one of the criteria for reimbursement under 
§ 1728 is that VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not have 
been reasonable, sound, wise, or practical. 38 C.F.R. § 17.120.  
For the reasons noted below, the Board finds that this criteria 
has not been met.

On August 22, 2006, the Veteran presented to the emergency room 
of a VA facility with chest pains.  On August 23, 2006, he was 
transferred from the VA facility to Shands Healthcare due to a 
shortage of beds at Gainesville VAMC.  The Veteran was discharged 
to Shands by way of ambulance in no acute distress, for cardiac 
catherization.  The Board notes that his transfer was approved by 
VA and the costs of treatment at Shands are not at issue.  
(Shands is affiliated with the Gainesville VAMC.)

While at Shands, on August 29, 2006, VA accepted the transfer of 
the Veteran to a VA facility for bypass surgery.  An August 29, 
2006 Shands medical record addendum states:

I personally spoke with the [Assistant on Duty] 
on the morning of August 29th who accepted the 
patient for transfer.  Additionally, I spoke 
with the VA transfer center and was told that 
the patient will be transferred to [VA] and 
promptly got our case manager involved and was 
instrumental in the transfer of this patient to 
the VA."

Thus, the record reflects that a VA facility was available for 
the Veteran from August 29th, 2006.  The record reflects that the 
Veteran was transferred to a VA medical facility on the morning 
of August 29, 2006 to await surgery.  The record, as evidenced 
below, reflects that the Veteran chose not to remain at the VA 
facility following transfer. 

An August 29th, 2006 medical attending record reflects the 
following report from the attending physician:

[The Veteran] says he was told the surgery 
would happen shortly after transfer and he has 
a buyer for his house that he simply must 
attend to.  His friend attested to this story 
but also tried to convince him to wait for 
surgery consult.  I felt [he] was capacitated 
so allowed him to leave [against medical 
advice].  He accepted the risk of a heart 
attack, death, etc.    

An August 29, 2006 VA thoracic consult record reflects that the 
Veteran appeared to be very distracted due to a private situation 
with his friend/girlfriend.  An August 29, 2006 nurse note 
reflects that the Veteran had pulled out both IVs, stated that he 
wanted to go home, and refused to have new IVs put in.  It 
further reflects that the Veteran "fixated on problems with 
girlfriend and unable to discuss other issues."  It was noted 
that the Veteran was alert and sometimes oriented to place and 
time.  The Veteran was moved to a private room and restraints 
were ordered if needed.  The Veteran's girlfriend was called and 
agreed to come to the hospital to be with the Veteran; however, 
after her arrival, the Veteran's doctor "could not convince the 
[Veteran] to stay and [Veteran] left [against medical advice] at 
[9:24 p.m.].  At the time he left the hospital, the Veteran's 
attending physician found that the Veteran was oriented times 
three and was making reasonable sense.  He noted that earlier 
that day, the Veteran was disoriented and seemingly paranoid 
about his friend; however, he was capacitated at the time he left 
against medical advice.

An August 30, 2006 medical record reflects a telephone contact 
between the Veteran and the Gainesville VAMC.  The record 
reflects that the Veteran stated that "[T]he man down there 
could not tell me anything.  He may do [the surgery] in two weeks 
or two months.  I don't know."  The record further reflects that 
the Veteran stated that he needed to get things done closer to 
him.  He was informed that if he chose to go to a local hospital, 
there could be no guarantee that VA would assist him with 
payment.  He was told numerous times by the nurse that he needed 
to be readmitted to the Gainesville VAMC.  The telephone record 
reflects that it was very strongly recommended to both the 
Veteran and his female friend that the Veteran return to the VAMC 
in anticipation of his CABG.  The Veteran was informed that his 
choice could result in possible death, and responded with the 
statement "I guess that is the way it will be."

In sum, the records reflect that the Veteran was a patient at a 
VAMC on August 29, 2009, was confused and disoriented early in 
the day, reported having personal problems with his girlfriend, 
and was oriented and no longer confused by the time he left the 
VAMC against medical advice at 9:24 pm.  In addition, the 
Veteran's girlfriend confirmed that the Veteran had to attend to 
a real estate situation.  

On August 30, 2006, the Veteran presented to P.P. Memorial 
Hospital requesting CABG.  The Veteran reported that he had been 
told [by VA] that it was going to take another four or five weeks 
for CABG and he did not want to wait that long.  He reported that 
he was having chest pain in the left side of the chest, which had 
started around 8:00 a.m., remained for one hour and was relieved 
to some extent by taking sublingual Nitroglycerine.  The Board 
notes that the clinical evidence of record is entirely negative 
for any mention that the Veteran's CABG would not be for four or 
five weeks if he remained at a VA facility.

On September 1, 2006, the Veteran underwent a CABG and was in the 
surgical intensive care unit until September 4, 2006, when he was 
transferred to the "floor."  Upon arriving at the floor, he 
began ambulating.  He was discharged on September 7, 2006 and was 
ambulating without difficulty by that time.

The Veteran's home is approximately four miles from P.P. Memorial 
Hospital.  The Veteran's home is approximately 152 miles from the 
closest VA medical facility.  While it is clear that a non-VA 
facility was vastly closer to the Veteran's home than a VA 
facility, this alone is not sufficient to warrant reimbursement.  
The record does not reflect that the Veteran was brought to P.P. 
Memorial Hospital by ambulance, or that he was in such a state of 
emergency that he could not go to the nearest VA medical center.  
The record reflects that the Veteran chose to go to P.P. Memorial 
Hospital because he did not want to wait for the CABG at a VA 
facility.  In addition, the record reflects that a VA facility 
was available, but that the Veteran had a personal situation, a 
real estate situation, and wanted to be closer to home, rather 
than be treated at a VAMC.  The Board notes that the P.P. 
Memorial Hospital Discharge summary reflects that the Veteran 
reported to P.P. Memorial Hospital requesting CABG.  It does not 
reflect that he reported to the hospital in an emergency 
situation.  The record does include correspondence from P.P. 
Memorial Hospital that the Veteran was admitted for emergent 
care; however, the record is negative for any clinical evidence 
that that the Veteran was not stable enough when he arrived at 
P.P. Memorial Hospital, or any time after his CABG, to be 
transferred to a VA facility.  While the Board is mindful that 
the Veteran's medical situation was serious, the P.P. Memorial 
Hospital Summary Record reflects he was in mild respiratory 
distress and appeared to be moderately ill at the time of his 
examination on August 30, 2006. 

The Veteran has provided statements that he had permission to 
have heart surgery at P.P. Memorial Hospital because he could not 
make it to any VA medical facility because he could not move.  
(The statement is not clear as to whether the Veteran meant he 
was incapable of moving his body or unable to deal with his real 
estate issue and the location of the VAMC from his home; however, 
based on the evidence of record it appears that the Veteran is 
contending that he could not geographically move closer to a VA 
facility).  The Board finds any contention that the Veteran's 
care and treatment was preauthorized to be less than credible 
when considered with the record as a whole.  The claims file is 
entirely devoid of any evidence that the Veteran's care and 
services at P.P. Memorial Hospital was preauthorized by VA.  To 
the contrary, the August 30, 2006 medical record reflects that 
the Veteran was informed that there was no guarantee that VA 
would pay for treatment at a local facility.

The Veteran's accredited representative has stated that the 
Veteran left the VAMC on September 29, 2006 because he felt that 
his life was in danger and that his pending surgery was not 
timely.  The Board notes that the medical records from August 29, 
2006 reflect that the Veteran was upset with VA for not providing 
him with information as to his upcoming surgery date and that he 
did not want to wait for a surgery consult; however, he was also 
concerned with having the surgery closer to home and was having 
personal problems with his friend.  The August 29, 2006 clinical 
record does not reflect that the Veteran feared imminent death or 
harm if he remained at a VAMC and if he did not seek immediate 
treatment elsewhere.  This is also evidenced by the fact that the 
Veteran was discharged at 9:24 p.m. from the VAMC, but did not 
report to P.P. Memorial Hospital until more than 12 hours later.  
In addition, after leaving the VAMC, he returned to his home, 
more than 150 miles away.  Finally, contrary to the claims that 
the Veteran felt his life was in danger if he stayed at the VAMC, 
the evidence reflects that the Veteran was told that he could die 
if he left the VAMC.  He responded, "I guess that is the way it 
will be."

The Board finds, based on the evidence above, that a VA medical 
facility was available to the Veteran from August 30, 2006 to 
September 7, 2006.  All three of these statutory requirements 
noted above must be met before payment may be authorized.  Hayes 
v. Brown, 6 Vet. App. 66, 68 (1993).  Therefore, a discussion of 
whether his situation was an emergency is moot.  As a VA facility 
was available, reimbursement for the care and services at P. P. 
Memorial Hospital from August 30, 2006 to September 7, 2006 is 
not warranted.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt in 
favor of the appellant, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to reimbursement for unauthorized medical expenses 
incurred from August 30, 2006 through September 7, 2006 is 
denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


